DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ Remarks filed on 2/10/2021 have been received and entered into record.
Claims 2-5, 7-9, 11-19, 21-23, 25-102 and 112 have been cancelled.
Claims 1, 6, 10, 20, 24, 103-111, 113-118 are pending and under examination. 
Double patenting rejections over US 10309970, provisional applications 16/242,519, 16/218,054, 16/171,154, 16/170,969, 16/131,281, 16/124,473, 16/013,821, 15/759,088, and 
16/385,322 and 16441902 are maintained. 

Applicants’ arguments can be summarized below:

“Office merely asserts in each case that the claims recite the same food preparations. This is simply not the case. The claimed composition of the instant application is directed to a test kit panel consisting essentially of or comprising the plurality of distinct psoriasis trigger food preparations as set forth in the claimed invention, which is patentably distinct from the test kit panels of the co-pending reference applications and reference patent. As a result, one of ordinary skill in the art would not have reasonably selected, in a predictable manner, the distinct psoriasis trigger food preparations set forth by the instant claims.

Further, the factual inquiries employed by the Office only point to limited alleged 
similarities in certain elements shared between the present claims and the claimed compositions of the co-pending reference applications and reference patent. However, the Office failed to make clear what the differences are between the inventions defined by the allegedly conflicting claims, and the reasons why the person of ordinary skill in the art would conclude that the invention would have been an obvious variation of the invention defined in the reference applications and patent (M.P.E.P. § 804 (II)(B)(1)). Accordingly, the Office has failed to establish a sufficient factual basis for, and has failed to provide an articulated reasoning to support, a legal conclusion of obviousness. 



First, the instant invention directs to a kit, not a method.  PRODUCT, MPEP §2112 states “[Where] the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)(emphasis added). 
Thus the case law and MPEP clearly indicate that SAME or SIMILAR functions can be performed or observed so long the kit contains identical or substantially identical compositions, i.e. same food preparations. 

As to the co-pending and patent cases, the difference lies in the intended use, e.g. kit use for diagnosis of disease other than psoriasis (emphasis added). Still, the same food preparations can be used to perform the same functions, i.e. different diagnosis based on the case law discussed in MPEP. 
Moreover, it would have been prima facie to one ordinary skill in the art when use the kits from co-pending cases, the SAME food preparations chosen and thus the same function, i.e. psoriasis in the current application, would have been obviously observed. 

The followings are the same repeats of the SAME food preparation used in the co-pending cases. 

As to the application number 16/013,821 (use for illustration in both non-final and final office action), more than 30 same food preparations have been identified. 

Food
Raw p-value: instant case
Raw p-value of 970’ patent
Honey
0.0009
0.0008
Rye
0.0030
0.0010
Corn
0.0066
0.0010
Yeast
0.0033
0.0012
Wheat
0.0017
0.0015
Lemon
0.0131
0.0036

0.0053
0.0062
Cane sugar
0.0005
0.0174
Barley
0.0202
0.0440
Cucumber
0.0000
0.0043
Orange
0.0008
0.0046
pineapple
0.0006
0.0045
Cucumber 
0.0000
0.0009
Cauliflower
0.0001
0.0009
Broccoli 
0.0001
0.0009
Peach
0.0000
0.0000
Almond
0.0001
0.0011
Tea
0.0000
0.0009
Cabbage
0.004
0.0024
Mustard
0.0013
0.0048
Tobacco 
0.0001
0.0013


Moreover, tomato, malt, cantaloupe, chocolate, oat, cottage cheese, rice, cane sugar, American cheese all fall within the raw p-value < 0.07.  Note, cucumber, broccoli, peach, cauliflower read on current claims 103 and 108.
The reasons for ODP, albeit not with the same functionality as a kit for detection, the product (kit) still remain similar between the instant invention and related co-pending applications.  

Similarly, with respect to 16/242, 519, there are at least 28 same food preparations in the kit, including almond, tomato, tobacco, orange, cucumber, broccoli, malt, cantaloupe, corn, wheat, honey, chocolate, oat, avocado, rye, strawberry, cauliflower, safflower, tea, banana, squashes, green pepper, rice, grapefruit, brewer’s yeast, peach, spinach (the underlined food preparations also read on claim 103 and claim 108). 

As to 16/218,054, at least 20 same food preparations are in the kit, including chocolate, tobacco, malt, cane sugar, almond, rye, green pepper, broccoli, cantaloupe, orange, oat, safflower, lemon, sweet potato, mustard, grapefruit, sting bean, brewer’s yeast, cabbage, honey. 

As to 16171154, at least 35 same food preparations, including almond, apple, avocado, broccoli, cabbage, sugar cane, cantaloupe, cauliflower, celery, chili pepper, chocolate, corn, cola nut, cucumber, garlic, grapefruit, green pepper, honey, lemon, malt, mustard, oat, onion, orange, peach, rice, rye, safflower, spinach, squash, strawberry, sting bean, sweet potato, tea, tobacco, banana, wheat, tomato, walnut. 
As to 16/170,969, at least 30 same food preparations, including cantaloupe, cucumber, green pepper, grapefruit, orange, almond, sweet potato, garlic, broccoli, squashes, celery, string bean, tomato, cauliflower, walnut, sugar cane, lemon, oat, mustard, rye, peach, avocado, pineapple, rice, cabbage, wheat, corn, honey, tea, onion.

As to 16131,281, at least 30 same food preparations, including almond, rye, cantaloupe, malt, green pepper, tomato, orange, cane sugar, garlic, tobacco, grapefruit, cauliflower, lemon, wheat, broccoli, cucumber, mustard, oat, onion, peach, chocolate, corn, yogurt, cola nut, safflower, avocado, strawberry, honey, walnut and pineapple. 

As to 16124473, at least 30 same food preparations, including orange, oat, malt, rye, almond, chocolate, cottage cheese, cheddar cheese, walnut, wheat, sugar cane, mustard, brewer’s yeast, cauliflower, yogurt, grapefruit, cantaloupe, string bean, broccoli, corn, cabbage, American cheese, tobacco, cucumber, cola nut.

As to 16124473, at least 30 same food preparations, including chocolate, grapefruit, honey, malt, rye, brewer’s yeast, broccoli, cola nut, tobacco, mustard, avocado, cane sugar, cantaloupe, garlic, cucumber, cauliflower, lemon, strawberry, wheat, cabbage, orange, rice, safflower, tomato, almond, oat, peach, spinach, onion, corn, cheddar cheese, sweet potato. 

6.	The rejections on claim(s) 1, 6, 10, 20, 24, 114-118 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Suga et al. are withdrawn because Suga et al. do not disclose sixteen distinct food preparations for testing allergy. Especially, the soy used in Suga et al. exceeds the raw p-value (0.7932) and FDR (0.8206)(See Table 2 specification results). Moreover, Suga et al. do not teach or suggest using the particular food set as recited in claim 103 

7.	The rejections on Claim 1, 6, 10, 20, 24, 103-111 and 113-118 under 35 U.S.C. 103 as being unpatentable over Vojdani et al. (US 20030143627) in view of Zuk et al. (US 4208479) are maintained and are of record. 

Applicants’ Remarks can be summarized below:

“Nowhere does Vojdani teach or suggest a psoriasis test kit panel consisting essentially of a plurality of at least sixteen distinct psoriasis trigger food preparations as required by the claimed invention. In addition, there is no teaching or suggestion in Vojdani of a psoriasis test kit panel comprising a plurality of distinct psoriasis trigger food preparations, wherein at least 80% of the of the plurality of distinct psoriasis trigger food preparations each has a psoriasis raw p-value of < 0.07, or a psoriasis FDR multiplicity adjusted p-value of < 0.10, and wherein at least one of the distinct psoriasis trigger food preparations is selected from the group consisting of cucumber, tea, broccoli and cauliflower, as required by the claims, as amended. Nor is there any teaching or suggestion in Vojdani of a psoriasis test kit panel consisting essentially of a plurality of distinct psoriasis trigger food preparations, wherein at least three of the distinct psoriasis trigger food preparations are selected from the group consisting of peach, cucumber, tea, broccoli, and cauliflower, almond, tobacco and rye, as required by the claims, as amended. For these reasons alone the rejection should be overcome, as it is not clear why one of ordinary skill in the art would arrive at the claimed invention, which is not even taught or suggested in the cited art. Vojdani describes a study directed to detecting generalized "food allergies" in a patient based on the IgA and IgM levels in a patient's mucosal secretions. In contrast, Applicant's specification teaches the identification of food preparations highly associated with symptomology in a specific patient population, i.e., a psoriasis patient population, by ranking the food preparations based on the highest association of elevated serum IgG levels in the psoriasis patient population. Further, whereas Vojdani may teach certain broad, generic food groups,'0 these food groups encompass an unlimited number of food items within each group. As a result, one of ordinary skill in the art would not reasonably select, in a predictable manner, 
To make up for the deficiencies of Vojdani, the Office further cites to Zuk. Zuk describes methods and compositions for use in immunoassays for the accurate determination of a member of an immunological pair, i.e., ligands and ligand receptors, at concentrations down to 1 pg/mL or less." Zuk does not teach or suggest a psoriasis test kit panel consisting essentially of or comprising a plurality of distinct psoriasis trigger food preparations immobilized to an individually addressable solid carrier, let alone, a psoriasis test kit panel wherein the plurality of distinct psoriasis trigger food preparations each have a psoriasis raw p-value of < 0.07 or a psoriasis false discovery rate (FDR) multiplicity adjusted p-value of < 0.10, as required by the claims, as amended. Indeed, Zuk is silent with respect to psoriasis and is only cited for its alleged teaching of placing necessary materials in a kit for analysis.

Applicants also argues on the improper hindsight and the summary is shown below:

“In the instant case, Applicant respectfully submits that the Office improperly uses the Applicant's specification and claims as a "roadmap" for selectively combining disparate features described in Vojdani to support the rejection. 
One of ordinary skill in the art would not look to either of the cited references for guidance on how to obtain a psoriasis test kit panel consisting essentially of or comprising a plurality of psoriasis trigger food preparations recited in the claims, as amended. Indeed, both Vojdani and Zuk are completely silent with respect to psoriasis. Moreover, there simply is no teaching or suggestion in Vojdani and Zuk that would lead the skilled person to the specific psoriasis test kit panels recited13 in the claims, as amended. To allege otherwise strongly suggests the unallowable use of hindsight reasoning. 
The Federal Circuit has warned that the examination process must not "fall victim to the 
insidious effect of a hindsight syndrome wherein that which only the inventor taught is used against its teacher." In re Dembiczak, 175 F.3d 994, 999 (Fed. Cir. 1999) (quoting W.L. Gore & Assoc., Inc. v. Garlock, Inc., 721 F.2d 1540, 1553 (Fed. Cir. 1983)). 
In view of the above, it is evident that Vojdani and Zuk, alone or in combination, fail to 
render the claimed invention obvious. Accordingly, Applicant respectfully requests reconsideration and withdrawal of this rejection”. 





 
First, as has been discussed above, the case law governs the product claim (kit) so long the identical or essentially identical compositions contained in the kit, the kit can perform the purported functionality, i.e. same intent to diagnose psorasis (In re Best, and MEPE2112). True, both Vojdani and the instant application have distinct purposes, i.e. food allergy vs. psoriasis. Nevertheless both Vojdani and the instant application teach using the same kit for the detection, albeit with different intents, i.e. IgA/IgM in Vojdani et al. vs. psoriasis, yet the SAME food preparations still appear in both. 

Vojdani et al. teach measuring antibodies (IgM or IgA) response to dietary antigens (i.e. food) in the mucosal samples from subjects (using e.g. ELISA, or beads assay). 
The food selections in Vojdani et al. are shown below:
The method according to claim 4, wherein the vegetables and products thereof is selected from broccoli, cabbage, carrot, cauliflower, celery, corn, cucumber, eggplant, green pea, green pepper, iceberg lettuce, mushroom, onion, 
potato, spinach, squash, string bean, sweet potato, or tomato. 
 

13.  The method according to claim 4, wherein the fruits and products thereof is selected from apple, avocado, banana, blueberry, cantaloupe, grape, grapefruit, lemon, olive, orange, peach, pineapple, or strawberry. 

More than 80% of the vegetables fall into the category of p-raw value < 0.07 or FDR p-value < 0.1.  This read on claims 103 and claim 108.

It is prima facie obvious that one ordinary skill following the teaching of Vojdani et al. would have encountered the sixteen food preparations given the at least 80% SAME food listed above. Note, the combination of food selection could also be 100% same as in reading on claims 103 FOUR food selections, i.e. cucumber, broccoli, peach, cauliflower can be chosen. The Office would also draw applicants’ attention to the development of microarray technology. Armed with the microarray technique, one ordinary skill in the field can also screen millions of combinations within short period of time which would have encompassed the food selections in the current application. Moreover, one can perform ELISA or beads assay with thousands of samples at the same time, e.g. 5-10 ELISA apparatus.  

As to the Zuk et al. reference, the main purpose in combining this reference is for the term “kit” in the claim.  Vojdani et al. do not explicitly use the term in their assay of food allergy.  Still, using the kit for convenience and reproducibility is well-known and commonly practiced in the field. The Office merely use this secondary Zuk reference to motivate Vojdani to place the food plate, e.g. ELISA, RIA, or beads assay (mentioned section 0006, 0046, 0053 and claim 17 of Vojdani et al.; also prima facie obvious to immobilize the food preparations on solid support) in a kit for convenience. 

Finally for the hindsight arguments, particularly applicants argue for the alleged using applicant’s specification and claims as a “roadmap” for selectively combining disparate features from Vojdani et al. for prior art rejection. 

Gleaning information from either specification and/or claims for search purpose is NOT an impermissible hindsight practice. Aa a matter of fact examiners are required to review BOTH specification and claims to determine the search strategy, e.g. class/subclass, keywords, scopes..etc.  The main claims 1, 103 and 108 are extremely broad, although claim 103 and 108 specifying certain food selection (three). Moreover, not every research group would use the same statistical analysis as recited in the claims, i.e. raw p-value or FDR. Again, the current 

					Conclusion 
8.	No claim is allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814.  The examiner can normally be reached on 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641